Citation Nr: 1513161	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss. 

2.  Entitlement to a compensable evaluation for neurodermatitis of the bilateral hands. 



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 2004 to May 2005 and from June 2008 to August 2009. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in January 2015.  In that form, he listed Disabled American Veterans; however, the Veteran did not complete the entire form, to include both his signature and the signature of the representative.  Thus, the power of attorney is invalid. 38 C.F.R. § 14.631.  As such, the New Jersey Department of Military and Veterans' Affairs remains the representative in this case because there power of attorney has not been revoked. Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded VA examinations in January 2013 in connection with his claims.  In his March 2013 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that both of his disabilities had increased in severity.  Given his contentions, the two-year lapse in time since his last examinations, and the additional treatment records he submitted, the Board finds that current examinations are warranted.  Additionally, on remand, all outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and neurodermatitis of the bilateral hands.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected neurodermatitis of the bilateral hands.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected neurodermatitis of the hands.  

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should state the percent of the entire body affected and the percent of the exposed areas affected/  He or she should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.

The examiner should further determine whether the Veteran requires systemic therapy, such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy.  If so, he or she should state the total duration and frequency of such treatment during the past 12-month period.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




